Citation Nr: 0935428	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cervical spondylosis 
with referred pain to the right arm and shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the Veteran's claim for 
service connection for cervical spondylosis with referred 
pain to the right arm and shoulder.  The Veteran filed a 
timely Notice of Disagreement (NOD) in May 2007 and, 
subsequently, in September 2007, the RO provided a Statement 
of the Case (SOC).  In October 2007, the Veteran filed a 
timely substantive appeal to the Board.   

In July 2009, the Veteran testified at a hearing before the 
Board, seated at the RO (i.e. Travel Board hearing).  A 
transcript is of record.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for the Veteran's cervical spondylosis with 
referred pain to the right arm and shoulder has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate these claims and has been 
notified of what evidence he should provide and what evidence 
the VA would obtain; there is no indication that the Veteran 
has evidence pertinent to these claims that he has not 
submitted to the VA.

2.  The Veteran was treated for neck pain while on active 
duty but such was not attributed to an alleged assault and 
the separation examination was normal; there is no medical or 
X-ray evidence of a chronic neck or cervical spine disorder, 
to include arthritis, during service or for more than 34 
years thereafter; the preponderance of the evidence weighs 
against a nexus between the Veteran's current cervical spine 
disorder and any incident of service.



CONCLUSION OF LAW

A chronic neck or cervical spine disability was not incurred 
in or aggravated by active service, nor may arthritis of the 
cervical spine be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a February 2006 notice letter, the 
Veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claims; the 
information and evidence that the VA would seek to provide; 
and the information and evidence the claimant was expected to 
provide.  In a March 2006 notice letter, the RO provided 
information concerning the evaluations or the effective dates 
that could be assigned should service connection be granted.  
See Dingess, supra.  

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist him with his claim.  Although the VA did not 
provide a medical examination, as will be explained below, 
the Board finds that the preponderance of evidence weighs 
against a causal link between the Veteran's currently 
diagnosed cervical spine disorder and any incident in 
service.  Under these circumstances, there is no duty to 
provide another medical examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that, during the pendency of this appeal, the 
Veteran initially indicated that he was applying for Social 
Security Disability Insurance (SSDI) or Social Security 
Disability (SSD) benefits.  In most instances, the RO must 
attempt to acquire records from the Social Security 
Administration (SSA) as they may be "pertinent" to the 
Veteran's claims.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
However, in the most recent notation regarding the Veteran's 
application for SSA benefits, specifically a December 2006 VA 
treatment record, the Veteran stated that he was applying for 
Social Security disability, but that the application had 
"ground to halt" until he resolved his claim for service 
connection.  Since that time, in subsequent records and 
direct communications with the VA, to include the recent June 
2009 Travel Board hearing, the Veteran has made no statements 
to the VA indicating that he was renewing his attempts to 
seek SSA benefits or that the SSA had made a decision 
regarding his application.  Moreover, the Veteran has not 
advised his VA examiners that he underwent an SSA medical 
examination or provided them with any medical reports not 
currently in the claims file.  As the Veteran's SSA 
application has not been completed and the Veteran has not 
indicated that SSA has any information not available to the 
Board at this time, the Board finds that a remand would 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also notes that the Veteran did not provide 
information that would allow for the acquisition of all of 
his treatment records.  For example, in a January 2006 
private treatment record, the examiner, Dr. J.L., M.D. 
(Initials used to protect privacy), indicated that a Dr. H. 
treated the Veteran.  Moreover, in a February 2006 VA 
treatment record, the Veteran indicated that he went to see a 
doctor at Univera who gave him a traction device for his 
neck.  The VA is to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately indentifies to the Secretary and 
authorizes the secretary to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (emphasis added).  In this instance, the 
Veteran did not submit any identifying information to the VA 
regarding treatment from Dr. H. or any doctor at Univera.  
The Board notes that the duty to assist in the development 
and the adjudication of claims is not a one-way street.  If a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Considering the Veteran 
has been advised of his duty to provide information that 
would allow for the acquisition of records throughout the 
pendency of this appeal, and did not provide such information 
regarding Dr. H. and Univera that would allow for the 
acquisition of any records, the Board finds that a remand to 
obtain these records is not necessary and will proceed with 
the adjudication of the appeal.  

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection.

a.  Factual Background.  The Veteran essentially contends 
that his currently diagnosed cervical spondylosis was caused 
by an incident in service.  Specifically, he states that he 
incurred an unresolved injury to his neck when he was thrown 
to the ground by two fellow service-members.  The relevant 
evidence is briefly summarized following.

In an October 1966 service pre-enlistment medical examination 
report, the examiner did not note any abnormality. 

In a November 1967 service treatment record, the Veteran 
reported that he fell asleep under a fan and awoke the next 
morning with a stiff neck.  The examiner diagnosed acute 
torticollis.  The examiner treated the disorder with ice.  

Subsequent service treatment records do not include any 
notation regarding diagnosis or treatment for a neck or 
cervical spine disorder.  In a September 1968 service 
discharge medical examination report, the examiner did not 
note an abnormality.  On a contemporaneous report of his 
medical history, the Veteran did not indicate any current or 
former neck disorder, to include a neck or cervical spine 
injury.

In a July 2005 VA treatment record, specifically a cervical 
spine MRI report, the examiner noted spondylosis with 
significant C5-C6 disc space narrowing; and foraminal 
stenosis due to bony degenerative change on the left at C5-C6 
and C6-C7.  

In a January 2006 private treatment record, the examiner, Dr. 
J.L., M.D. stated that he first saw the Veteran in October 
2005 when he diagnosed him with severe osteoarthritis of the 
cervical and lumbar spines.  The Veteran reported attempting 
cervical traction therapy at home, but believed that this 
gave him side effects.  He stated that since traction, the 
pain had worsened, with some radiation into his arms.  
However, he primarily experienced neck pain when moving his 
cervical spine.  After examination and a review of X-rays, 
Dr. J.L. diagnosed symptomatic cervical and lumbar 
spondylosis.  

In a February 2006 statement, the Veteran stated that, during 
the latter part of 1967 or the early part of 1968, he was 
involved in an in-service physical assault.  Specifically, in 
a barracks, three privates picked him up and threw him down 
the steps from the second floor.  He remembered hitting his 
neck and head very hard on the first floor steps.  He stated 
that he had experienced pain in his neck and under his right 
shoulder blade ever since that date.  He stated that the pain 
would become stronger every time he drove or wrote.  
 
In a February 2006 VA treatment record, the Veteran indicated 
that he went to see a doctor at Univera who gave him a 
traction device for his neck.  The Veteran reported that he 
had used the device once, but stopped because it caused him 
to become dizzy and lightheaded.  He reported that he was 
applying for Social Security Disability Insurance (SSDI).  

A March 2006 VA treatment record shows that the Veteran 
indicated that he had experienced low back pain since 1970.  
He reported that the injury occurred at work when he fell 
about 20 feet and landed on a wheel track.  He stated that he 
underwent physical therapy at the time and pelvic traction.  
Regarding his cervical spine disorder, the Veteran stated 
that it was a service-connected problem.  He indicated that 
he had neck pain radiating to his shoulders, sometimes 
causing his right hand to go numb.  The impression, in 
pertinent part, after physical examination, was chronic neck 
pain secondary to cervical spondylosis without myelopathy.

A March 2006 private treatment record reflects that the 
Veteran stated that his chronic neck pain stemmed from a 1967 
in-service injury.  He indicated that swimming the previous 
summer had aggravated the pain.  The impression was cervical 
discogenic pain on the basis of spondylosis.  The Veteran 
told the examiner that he had a court hearing scheduled 
regarding Social Security Disability benefits.

When seen in an April 2006 VA outpatient clinic, Dr. J.L. 
reported that the Veteran brought hospital reports from the 
VA.  He stated that the reports indicated, in part, treatment 
for cervical disc and joint disease with advanced stenosis in 
the cervical spine.  He noted that the reports included X-
rays and a lumbar MRI.  The diagnosis, after examination, was 
chronic cervical and lumbar degenerative joint and disc 
disease.

In a June 2006 VA treatment record, the Veteran stated that 
he had fainting spells, dizziness, and ringing in his ears.  
He indicated that his neck pain had increased, but was 
stable.  He said that the pain was constant, radiating to his 
right shoulder with numbness at the tip of his fingers.  Upon 
physical examination, motor power was 5/5 in both upper 
extremities with pinprick sensation intact bilaterally.  
Reflexes in both upper extremities were sluggish to 1+.  The 
impression was, in part, chronic neck pain due to cervical 
spondylosis without myelopathy.  

In a June 2006 statement, the Veteran reportedly stated that 
his neck and head injury occurred in November 1967, at the 
time the service examiner diagnosed acute torticollis.  He 
stated that, at the time of his physical examination, he 
asked the service examiner if it were possible to get a stiff 
neck by lying too close to a fan.  He reported that he 
actually incurred his neck injury when he was thrown from the 
second story of the barracks by three recruits.  He stated 
that he did not tell the examiner the true story because he 
was afraid that the people involved in the incident would 
face disciplinary action.  The Veteran reported that the 
effects of his in-service injury had been long lasting and 
debilitating.  He indicated that he had tried water therapy 
and swimming, but these activities only aggravated the 
disorder.  He said that he now had severe neck pain that 
forced him to lie down for two to three days.  He noted that 
these were the same symptoms he experienced after the in-
service injury ("i.e. fainting spells, dizziness, pain in 
the neck, right shoulder, and back of my head").  He also 
stated that the mobility in his right arm was reduced 
greatly.

When evaluated in an October 2006 VA outpatient clinic, the 
Veteran stated that he was thrown out a window during service 
and experienced an episode of torticollis, which resolved 
over a period of time.  Over the past few years, he reported 
noticing increasing pain and decreased range of motion in his 
neck, radiating down both arms into his hands, mostly on the 
right side.  He believed that this disorder started after he 
experienced water therapy.  Upon examination, the Veteran was 
guarded in his neck movements when asked to actively move, 
but moved his neck without difficulty while talking.  Upper 
body strength was 4/5, but difficult to assess due to 
guarding.  The impression was spondylosis with significant 
C5-C6 disc space narrowing; and foraminal stenosis due to 
bony degenerative change on the left at C5-C6 and C6-C7.  

In a December 2006 VA treatment record, the Veteran stated 
that he was applying for Social Security disability, but the 
application had "ground to halt" until he resolved his 
claim for service connection.  

In a December 2006 private treatment record, specifically an 
MRI of the cervical spine, the examiner diagnosed severe 
degenerative disc disease, most notably at C5-C6, with severe 
spondylitis deformans resulting in severe right lateral 
recess and neural foraminal stenosis.  Neural foraminal 
stenosis was also noted, particularly on the right at C 6-7, 
on the left at C 4-5, and on the left at C3-4.  No frank cord 
impingement was identified.  No definite focal myelomalacia 
change was seen.  

In a January 2007 private treatment record, Dr. J.L. reported 
that the Veteran brought a cervical MRI for him to review.  
The physician stated that the MRI showed fairly degenerative 
C5-6 disc with advanced arthritic changes almost near 
collapse.  Dr. J.L. reported that "there is no impingement 
but this is obviously related to his service injury in the 
late 1960s as he has had neck problems ever since."  The 
assessment was "[a]dvanced C5-6 degenerative disk and joint 
disease due to an old service related injury."  

In a May 2007 VA treatment record, specifically a neurology 
note, the Veteran reported having a constant pain in the back 
of his head behind his right eye.  Upon physical examination, 
the Veteran displayed 2/4 deep tendon reflexes in the biceps 
and triceps.  Motor testing of the muscles in the upper 
extremities were 5/5.  The Veteran was able to move his neck 
70 degrees to the right and 75 degrees to the left.  He was 
able to flex and extend the neck to full range of motion.  

In a September 2007 statement, the Veteran stated that stated 
that, after the in-service incident, the examiner diagnosed 
him as having torticollis.  The examiner told him that he 
would schedule the Veteran for an X-ray if the disorder did 
not improve.  The Veteran said that he was unwilling to 
undergo any operation so he learned to live with the cervical 
disorder and avoided straining his upper back.  

At a June 2009 Travel Board hearing, the Veteran testified 
that, in 1967, he knocked on a friend's door.  He stated 
"[a]nd then at the order of a platoon leader in the 
barracks, they told him to throw me out.  They literally 
grabbed me, lifted me up, and threw me down the stairs."  
The Veteran reported injuring his neck on the right side of 
his head and shoulders.  While lying on the stairs, he 
experienced lightheadedness, ringing in his head, and pain in 
the same area where it was currently present.  A few days 
later, his first sergeant ordered him to go to the clinic 
because his neck was not straightening.  The Veteran stated 
that he lied to the doctor about the injury, stating that he 
slept under a fan, because he was afraid of being court-
martialed.  (Hearing Transcript, pages 3-4).  The Veteran 
indicated that he learned to live with the condition after 
service.  He said that the condition continued, but did not 
worsen at least while he was in school during which he had 
very few writing assignments.  (Hearing Transcript, page 5).  
The Veteran stated that, while writing, he would lose 
dexterity and feel numbness in his fingers after about 15 or 
20 minutes.  He stated that he lived with this disorder and 
the pain in his shoulders because, as a South American 
immigrant, he did not think that one went to the doctor 
unless one was in dire need.  (Hearing Transcript, page 6).  
He reported having limitations to the right side of his neck 
and a lack of strength in his right arm.  (Hearing 
Transcript, page 13).  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for cervical spondylosis with referred pain to the 
right arm and shoulder.  

The Veteran contends that his cervical spine disability is 
due to in-service trauma.  He specifically attributes the 
disability at issue to an injury while on active duty when he 
was allegedly thrown down some stairs (see, e.g., transcript 
of the June 2009 Travel Board hearing), although at one point 
he said he was thrown out a window (see October 2006 VA 
treatment record).  The Veteran further asserts that, since 
the in-service neck trauma, he has experienced pain in his 
neck and shoulder, and numbness in his arm.  

In reviewing the service treatment records, the Board finds 
that the Veteran was seen on one occasion for neck 
complaints.  He gave a history of sleeping next to a fan just 
prior to the onset of neck symptoms, including pain.  There 
was no indication of a neck injury at that time or at any 
other point during service.  The Veteran was diagnosed and 
treated for acute torticollis.  The Board notes that 
torticollis is defined as a wryneck or a contracted state of 
the cervical muscles, producing twisting of the neck.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1734 (27th ed. 
1988).  Thus, the contemporaneously recorded treatment 
records indicate that the Veteran's torticollis was sustained 
while sleeping next to a fan; there is no indication of an 
assault or fall down stairs.  Subsequently dated service 
treatment records indicate that his torticollis was acute in 
nature.  Aside from the fact that it was specifically 
classified as acute during service, the service treatment 
records do not indicate a diagnosis or treatment for a neck 
or cervical spine disorder after November 1967.  The 
Veteran's September 1968 service discharge medical 
examination was negative for any pertinent abnormalities 
relating to a neck or cervical spine disorder.  The post-
service medical evidence does not include a notation 
regarding a diagnosis of a neck or cervical spine disorder, 
to include arthritis, until July 2005, over thirty-six years 
after the Veteran's discharge from service.  Thus, it is 
apparent the Veteran's in-service acute neck disorder 
resolved with treatment   The Board notes that the passage of 
time between the Veteran's discharge and an initial diagnosis 
for the claimed disorder weighs against the Veteran's claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The only medical evidence of record containing an opinion 
from a professional regarding whether the Veteran's cervical 
spine disorder is attributable to service is contained in a 
January 2007 private treatment record, written by Dr. L.  In 
an April 2006 report, Dr. L. stated that the Veteran brought 
him VA treatment records, including X-rays of the cervical 
spine, to review.  However, throughout his records, Dr. L. 
does not indicate that he ever reviewed the Veteran's claims 
file, to include his service treatment records, which show an 
isolated acute neck disorder with no history of trauma as 
alleged and a normal separation examination.  In his January 
2007 report, Dr. L. stated that he had examined the Veteran 
and reviewed a cervical MRI.  In his report, the examiner 
stated that the Veteran's injury was "obviously related to 
his service injury in the late 1960s as he has had neck 
problems ever since" that time.  At the conclusion, he 
assessed advanced C5-6 degenerative disk and joint disease 
due to an old service injury.  

However, the Board notes that the competent medical evidence 
of record does not contain any evidence of a cervical spine 
disability until July 2005.  Moreover, throughout the 
pendency of this appeal, the Veteran has not asserted and, in 
fact, has denied seeking treatment for this disorder until 
fairly recently.  As such, Dr. L.'s notation indicating that 
the Veteran experienced constant neck problems following 
discharge must have been based upon the Veteran's history 
obtained decades after service.  In his report, Dr. L. does 
not cite to any clinical data to support his findings other 
than the Veteran's reported history of neck pain following 
service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(indicated that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  
Moreover, the Board notes that the Veteran's history of neck 
trauma with subsequent chronic pain is contradicted by the 
service treatment records, which do not show neck trauma 
sustained in an assault, do not show any in-service 
complaints or treatment for a neck disorder after the acute 
episode of torticollis in November 1967, which the Veteran at 
the time attributed to sleeping next to a fan, and show a 
normal September 1968 service discharge medical examination.  

The Board finds that the statements provided by the Veteran 
during service relating to his neck complaints, which were 
obtained by a clinician for treatment purposes immediately 
after the onset of neck symptoms, to be more credible than 
the history of in-service neck trauma sustained in an alleged 
assault provided decades later after he filed a claim for VA 
compensation benefits.  The Veteran has also been 
inconsistent in recent years regarding the nature of the 
alleged in-service neck injury, indicating at one point he 
was thrown from a window and alleging at other times that he 
was thrown down some stairs.  As such, the Board finds that 
the Dr. L's opinion, made without a review of the claims file 
and based upon history provided by the Veteran that is not 
verified by the contemporaneously recorded service treatment 
records is of no probative value in this matter.  See Prejean 
v. West, 13 Vet. 444, 448 (2000); Black v. Brown, 5 Vet. App. 
177, 180 (1995) (finding a medical opinion to be inadequate 
when it is unsupported by clinical evidence).  

The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), wherein the Court of Appeals for Veterans 
Claims held that the VA and Board may not simply disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  See 
also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
However, in Kowalski, the Court reaffirmed its decisions in 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) in stating that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Here, the service treatment records do not show 
that the Veteran sustained a neck injury as alleged (thrown 
out of a window or down some stairs).  The examiner was also 
apparently unaware of the normal separation examination and 
the absence of any abnormal neck or cervical spine findings 
until decades after service.  Under these circumstances, the 
"opinion" that the Veteran's cervical spine disability began 
during service is based upon an inaccurate factual 
background-it is contradicted by the contemporaneously 
recorded clinical evidence in question-and, therefore, it is 
of no probative value.

The Board has considered the Veteran's contention that his 
cervical spine disorder developed during service when he was 
thrown down a flight of stairs or out a window.  In view of 
the foregoing analysis, the Board finds that the 
preponderance of the evidence is against such an in-service 
injury.  Moreover, as a layperson, he is not competent to 
offer opinions on the diagnosis or etiology of his cervical 
spine disorder, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492-95 (1992).  Given the absence of any relevant 
abnormal findings until decades post-service and the lack of 
a probative medical opinion indicating a nexus between the 
Veteran's current disorder and service, the Board must 
conclude that the preponderance of the evidence weighs 
against the Veteran's claim.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  









ORDER

Entitlement to service connection for cervical spondylosis 
with referred pain to the right arm and shoulder is denied.  




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


